         Case 1:20-cr-00213-MKV Document 95 Filed 09/17/20 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DICSTRICT COURT                                     ELECTRONICALLY FILED
                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                  DATE FILED: 9/17/2020
_________________________________________
UNITED STATES OF AMERICA,                                   1:20-cr-00213 (MKV)
                           -against-                           ORDER
NAZEEM FRANCIS, JONATHAN COLON,
JULIO OZUNA, PRINCE GAINES, ERICK
OLEAGA, KHALIL SUGGS, and VICTOR
MARTINEZ,
                         Defendants.
_________________________________________
MARY KAY VYSKOCIL, United States District Judge
          Due to a schedule conflict, the Status Conference scheduled for October 14, 2020 at
11:00 AM will now be held at 3:00 PM.
          Due to the ongoing COVID-19 pandemic, this conference will be held via telephone.
Parties are instructed to dial in to 888 278-0296, access code 5195844.


SO ORDERED.


Date: September 17, 2020
